Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 15-28 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for priority under National Stage Application No. PCT/EP2018/072673, filed on August 22, 2018.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2017 215 135.8, filed on August 30, 2017.
	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/02/2020, 04/01/2020, 10/20/2021, and 02/25/2022 have been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Objections
Claim 26 is objected to because of the following informalities: Claim 26 recites “a number of further resistances” in lines 1-2. However, the term “further” implies the existence of a previous, which was not claimed in claim 22, which claim 26 depends on. For examination purposes, “a number of further resistances” has been construed as “a number of resistances”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17, 22, 24, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (JP 2013183560 A, provided with translation), in view of Dronnik (WO 2012163762 A2, provided with translation).
Regarding claim 15, Matsumura teaches (Fig. 1-2): A method for testing whether there is contact between a current collector (24) and a contact wire  (12) of an overhead line (12), the current collector (24) being disposed on a motor vehicle (13) driven by an electric motor (26) and the contact wire  (12) extending in a direction of travel (Fig. 1), the current collector (24) having two contact regions (33 and 33) disposed one behind another in the direction of travel (Fig. 2) and on each of the contact regions (33) an end contact (41-44) is disposed, a pair of end contacts (42, 43) disposed on a same end side is connected to a measuring device (52, 53), which comprises the steps of: detecting an electrical state variable (voltage) by means of the measuring device (para. 0027); and determining in accordance with a detected electrical state variable whether the pair of end contact (42, 43) is in contact with the overhead line (para. 0028, lines 285-287 and para. 0002).
Matsumura does not explicitly teach that the current collector has two contact regions oriented transversely to the direction of travel. 
However, Dronnik teaches (Fig. 1-2): a current collector (40) has two contact regions (48) oriented transversely to the direction of travel (Fig. 1-2). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Matsumura to include two contact regions oriented transversely to the direction of travel, as taught by Dronnik, to engage with two contact wires at the same time for use in vehicles that require additional power input. 
Regarding claim 16, Matsumura and Dronnik teach the elements of claim 15, as stated above. Matsumura further teaches (Fig. 1-2): the detected electrical state variable is an electrical voltage (para. 0001). 
Regarding claim 17, Matsumura and Dronnik teach the elements of claim 15, as stated above. Matsumura further teaches (Fig. 1-3): the measuring device (52, 53) has a voltage source (power source 15) and is supplied with a power supply voltage by the voltage source (para. 0032, lines 309-310). 
Regarding claim 22, Matsumura teaches (Fig. 1-2): A device (60) for testing whether there is contact between a current collector (24) disposed on a motor vehicle (13) driven by an electric motor (26) and a contact wire (12) of an overhead line (12) extending in a direction of travel (Fig. 1), the device (60) comprising: the current collector (24) having two contact regions (33 and 33) disposed one behind another in the direction of travel (Fig. 2) and on each of said contact regions (33) an end contact (41-44) is disposed at both ends of said contact regions (33); and a measuring device (measuring instruments 51-53), a pair of end contacts (42, 43) disposed on a same end side is connected to said measuring device (52, 53) and an electrical state variable (voltage) being detected by means of said measuring device (para. 0027), said measuring device (52, 53) configured such that depending on a detected electrical state variable (voltage), it is determined whether said pair of end contacts (42, 43) is in contact with the overhead line (para. 0028, lines 285-287 and para. 0002).
Matsumura does not explicitly teach that the current collector has two contact regions oriented transversely to the direction of travel. 
However, Dronnik teaches (Fig. 1-2): a current collector (40) has two contact regions (48) oriented transversely to the direction of travel (Fig. 1-2). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Matsumura to include two contact regions oriented transversely to the direction of travel, as taught by Dronnik, to engage with two contact wires at the same time for use in vehicles that require additional power input. 
Regarding claim 24, Matsumura and Dronnik teach the elements of claim 22, as stated above. Matsumura further teaches (Fig. 1-3): said end contact (44a) is electroconductive and is isolated from said contact regions (33) (para. 0035, lines 343-344).
Regarding claim 26, Matsumura and Dronnik teach the elements of claim 22, as stated above. Matsumura does not explicitly teach a number of resistances for current limitation. 
However, Dronnik further teaches (Fig. 2 and 4): a number of resistances (R1-R2, RV+, RV-, Rs) for current limitation. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Matsumura to include a number of resistances, as taught by Dronnik, for “safe coupling of the measuring circuit” (para. 0022, liens 155-156) or as a voltage divider. 
Regarding claim 28, Matsumura and Dronnik teach the elements of claim 22, as stated above. Matsumura teaches (Fig. 1-3): a motor vehicle (13) driven by the electric motor (26), but does not explicitly teach that the motor vehicle is configured as a truck.
However, Dronnik further teaches (Fig. 1): A truck (30) driven by an electric motor (para. 0007). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Matsumura to configure the motor vehicle as a truck, as taught by Dronnik, to be used in “opencast mining to transport ore, coal, or overburden” (para. 0007).
Claims 18-19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (JP 2013183560 A, provided with translation), in view of Dronnik (WO 2012163762 A2, provided with translation) and Winand (DE 19950513 A1, provided with translation).
Regarding claim 18, Matsumura and Dronnik teach the elements of claim 15, as stated above. Matsumura further teaches (Fig. 1-3): Matsumura further teaches (Fig. 1-3): said measuring device (51-53) has a measuring resistance (16) so that a voltage drop can be detected (para. 0032 and Fig. 3), but does not explicitly teach said measuring device has a measuring resistance and a reference resistance so that, depending on whether said pair of end contacts are in contact with the overhead line, a different voltage drop can be detected via said reference resistance. 
However, Winand teaches (Fig. 4): an electronic contact voltage measuring device (EBW) has a measuring resistance (RV+ and RV-) and a reference resistance (Rs) so that, depending on whether the current collector is in contact with the overhead line, a different voltage drop (UV+ and UV-) can be detected via said reference resistance (para. 0031 and 0033). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Matsumura to include a reference resistance so that depending on whether said pair of end contacts are in contact with the overhead line, a different voltage drop can be detected via said reference resistance, as taught by Winand, to establish a reference potential such that it is possible to determine whether the current collector is in contact with the overhead line by reading the voltage drop value.
Regarding claim 19, Matsumura, Dronnik, and Winand teach the elements of claim 18, as stated above. Matsumura does not explicitly teach that the voltage drop takes place via the measuring resistance and the reference resistance when the contact regions are in contact with the overhead line. 
However, Winand further teaches (Fig. 4): the voltage drop (UV+ and UV-) is given by UV+ = (UUW-UN)/2 and UV- = (UUW-UN)/2 respectively, which takes place via the measuring resistance (RV+ and RV-) and the reference resistance (Rs) when the current collector is in contact with the overhead line (para. 0033, lines 257-259). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Matsumura to allow a voltage drop to take place via the measuring resistance and the reference resistance when the contact regions are in contact with the overhead line, as taught by Winand, to establish a reference potential and calculate a voltage drop such that it is possible to determine whether the current collector is in contact with the overhead line by reading the voltage drop value.
When the contact regions are in contact with the overhead line, the main voltage (UN) is measured via the measuring resistance (RV+ and RV-) and the reference resistance (Rs) (para. 0033, lines 257-259). 
Regarding claim 21, Matsumura and Dronnik teach the elements of claim 15, as stated above. Matsumura does not explicitly teach the method of outputting a warning signal when the pair of end contacts is in contact with the overhead line. 
However, Winand teaches (Fig. 2): A device for generating an alarm signal, for example a yellow lamp (L1), red lamp (L2), and White lamp (L3) corresponding to different voltage values (para. 0026 and claim 1). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Matsumura to include a method of outputting a warning signal when the pair of end contacts is in contact with the overhead line, as taught by Winand, to generate different alarms in correspondence with voltage values that are too low or too high, thereby ensuring proper power transfer to the vehicle. 
Regarding claim 23, Matsumura and Dronnik teach the elements of claim 22, as stated above. Matsumura further teaches (Fig. 1-3): said measuring device (51-53) has a measuring resistance (16) so that a voltage drop can be detected (para. 0032 and Fig. 3), but does not explicitly teach said measuring device has a measuring resistance and a reference resistance so that, depending on whether said pair of end contacts are in contact with the overhead line, a different voltage drop can be detected via said reference resistance. 
However, Winand teaches (Fig. 4): an electronic contact voltage measuring device (EBW) has a measuring resistance (RV+ and RV-) and a reference resistance (Rs) so that, depending on whether the current collector is in contact with the overhead line, a different voltage drop can be detected via said reference resistance (para. 0031 and 0033). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Matsumura to include a reference resistance so that depending on whether said pair of end contacts are in contact with the overhead line, a different voltage drop can be detected via said reference resistance, as taught by Winand, to establish a reference potential such that it is possible to determine whether the current collector is in contact with the overhead line by reading the voltage drop value.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (JP 2013183560 A, provided with translation), in view of Dronnik (WO 2012163762 A2, provided with translation), Winand (DE 19950513 A1, provided with translation), and Wolff et al. (DE 102014116736 A1, provided with translation).
Regarding claim 25, Matsumura, Dronnik, and Winand teach the elements of claim 23, as stated above. Matsumura does not explicitly teach that said measuring resistance and said reference resistance are ohmic resistors.
However, Wolff teaches a measuring device for measuring a voltage (para. 0001), wherein a measuring resistor RM for voltage measurement has a unit in ohms (para. 0044, lines 403-405). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use resistors that have a fixed resistance and obey the Ohm’s law, as taught by Wolff, in order to provide an accurate measurement of the voltage drop and determine whether there is contact between a current collector and a contact wire of an overhead line. 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (JP 2013183560 A, provided with translation), in view of Dronnik (WO 2012163762 A2, provided with translation) and Tsutsumi (US 10,919,395 B2).
Regarding claim 27, Matsumura and Dronnik teach the elements of claim 22, as stated above. Matsumura does not explicitly teach that said current collector has a controller; and said measuring device is integrated within said controller of said current collector.
However, Tsutsumi teaches (Fig. 1-3): A current collector (power collection device 6) has a controller (100)(col. 4, lines 64-66); a measuring device (input voltmeter) is integrated within said controller (100) of said current collector (6) (col. 5, lines 38-44). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Matsumura to include a controller in the current collector and integrate the measuring device within said controller, as taught by Tsutsumi, to ensure that the controller is “configured to determine whether the power collection unit contacts with the trolley line based on the detected input voltage, thereby serving as a contact detection unit configured to detect contact between the power collection unit and the trolley line” (col. 11, lines 52-56). Additionally, the controller outputs move-up and move-down commands to the power collection unit as needed to effectively power the vehicle (col. 4, lines 19-28). 

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all claim objections are overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
	Regarding claim 20, the prior art fails to teach that when the measuring resistance is bridged, the voltage drop only takes place via the reference resistance when the end contacts are in contact with the overhead line. While the secondary reference Winand teaches (Fig. 2 and 4): A voltage divider R1-R2 is connected between the chassis and the coupling circuit AS (para. 0023, lines 170-171; Fig. 2 and 4), wherein when the measuring resistance (Rv+ and Rv-) is bridged (through rectified bridge G), the examiner finds no obvious reason to further modify the secondary reference Winand such that the voltage drop only takes place via the reference resistance (Rs) when the current collector is in contact with the overhead line. Such a modification would require improper hindsight reasoning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-20140232191-A1: Teaches a contact line system is provided for traction supply of an electrical tractive vehicle; it contains a contact line being contacted by a current consumer of the tractive vehicle for energy transmission; the evaluation device evaluates the decentrally detected parameter measurement values for failure recognition. 
US-20150219705-A1: Teaches a diagnostic device for checking a control signal line between a control device of a motor vehicle and a motor-vehicle-side charging connection for a battery of the motor vehicle, includes a first resistor disposed at the charging connection and connecting the control signal line to ground, a second resistor connected in parallel with first resistor to form a parallel circuit, an evaluation device associated with the control device and comprising a current source and/or a voltage source for supplying a corresponding current or voltage outside a charging operation, and a diode connected in series with the first and second resistors and blocking a current flow from ground to the control signal line. The evaluation device is configured to measure, by using the first and second resistor, a current indicating a control signal line defect or a voltage indicating a control signal line defect. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617